[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR RECONSIDERATION
The return of the sheriff as to service demonstrates clearly that there was not due and legal service made on Carl Schwartz. Unless service of process is made as the statute prescribes, the court to which it is returnable does not acquire jurisdiction. Hyde v. Richard, 145 Conn. 24,25. No principle is more universal than that the judgment of a court without jurisdiction is a nullity. Samson v. Bergin, 138 Conn. 306, 312. No amendment can be made to clear the defect. New Haven v. Local 884,29 Conn. Sup. 289, 291. The court has inherent authority at any time to open and modify a judgment rendered without jurisdiction. General MotorsAcceptance Corporation v. Pumphery, 13 Conn. App. 223, 229.
The motion for reconsideration is therefore denied.
Thomas H. Corrigan Judge Trial Referee CT Page 16116